PER CURIAM.
This appeal questions the propriety of an order denying a motion to suppress.
The record being unclear as to whether the appellant induced error by requesting denial of the motion without evidence being presented or whether the trial court denied the motion to suppress because of the insufficiency of the motion, the judgment of conviction on the nolo plea is reversed with directions to consider the motion to suppress as to its sufficiency, and if found to be sufficient, to then receive evidence in relation thereto.
Reversed with directions.